
	
		III
		110th CONGRESS
		2d Session
		S. RES. 512
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2008
			Mr. DeMint (for himself,
			 Mr. Baucus, Mr.
			 McConnell, Mr. Allard,
			 Mr. Chambliss, Mr. Cornyn, Mr.
			 Craig, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Inhofe, Mr. Nelson of
			 Nebraska, and Mr. Webb)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the life of Charlton
		  Heston.
	
	
		Whereas the United States has lost a great patriot with
			 the passing of Charlton Heston;
		Whereas Charlton Heston first became beloved by the Nation
			 as a great actor and portrayed many heroic figures, including Moses,
			 Michelangelo, Andrew Jackson, John the Baptist, Mark Antony, and El Cid in epic
			 movies of the 1950s and 1960s, and won the 1959 Best Actor Academy Award
			 (Oscar) for playing the title character in Ben-Hur;
		Whereas Charlton Heston was a leader in many areas of life
			 outside of acting, including serving as president of the Screen Actors Guild,
			 which he helped to integrate with Ronald Reagan, and as chairman of the
			 American Film Institute;
		Whereas Charlton Heston was an active supporter of the
			 civil rights movement, including protesting the showing of his film at a
			 segregated movie theater in Oklahoma City and participating in and leading the
			 Arts Group in the 1963 civil rights march on Washington;
		Whereas, in the last major public role of his life,
			 Charlton Heston was president of the National Rifle Association from June 1998
			 until April 2003;
		Whereas, as president of the National Rifle Association,
			 Charlton Heston was a stalwart defender of the 2nd Amendment right of citizens
			 to keep and bear arms and was an active and effective promoter of wildlife
			 management through hunting;
		Whereas in 2003 Charlton Heston was awarded the
			 Presidential Medal of Freedom, the Nation’s highest civilian honor;
		Whereas Charlton Heston was born in Evanston, Illinois, on
			 October 4, 1923, and his parents moved to St. Helen, Michigan, where he grew
			 up;
		Whereas in 1943 Charlton Heston enlisted in the Army Air
			 Forces and served as a radio-gunner in the Aleutian Islands of Alaska, and in
			 1947 he was discharged from the Army;
		Whereas in 1944 Charlton Heston married the love of his
			 life, Lydia Clarke, to whom he had been married 64 years at his death;
		Whereas Charlton and Lydia Heston are the parents of 2
			 children, Fraser Heston and Holly Heston Rochell; and
		Whereas Charlton Heston passed away on April 5, 2008, and
			 the contributions he made to his family and his Nation will not be forgotten:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)honors the life,
			 achievements, and contributions of Charlton Heston; and
			(2)extends its
			 deepest sympathies to the family of Charlton Heston for the loss of such a
			 great and generous man, husband, and father.
			
